Nichols, J.
This court on October 14, 1954, affirmed the judgment of the trial court denying the defendant’s motion for new trial. Application was made to the Supreme Court of Georgia for the writ of certiorari. The writ was granted and the Supreme Court, upon hearing the writ, entered on May 10, 1955, a judgment reversing the judgment of this court, on the ground that this court should have reversed the judgment of the court below, instead of entering a judgment of affirmance. Therefore, it is ordered and adjudged that the judgment of affirmance by this court in this case be vacated, and the judgment of the court below be and the same is reversed in accordance with the judgment of the Supreme Court.

Judgment reversed.


Felton, C. J., and Quillian, J., concur.